                Case 4:20-cv-05640-YGR Document 436-1 Filed 04/12/21 Page 1 of 4
                                           EXHIBIT A



From:                Brandon Kressin
Sent:                Friday, April 2, 2021 11:52 AM
To:                  Lowery, Michelle
Cc:                  Catherine Larsen; Jonathan Kanter; Castle, Nicole; Rodd, Elizabeth
Subject:             RE: Microsoft/Yoga Buddhi


Michelle:

We are still checking on Ms. Wright’s schedule. Regarding Down Dog, Mr. Simons will be available for a
deposition on April 14.

Thanks,

Brandon


                  Brandon Kressin
                  202.455.4244
                  brandon@kanterlawgroup.com




From: Lowery, Michelle <Mslowery@mwe.com>
Sent: Thursday, April 1, 2021 9:11 PM
To: Brandon Kressin <brandon@kanterlawgroup.com>
Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: RE: Microsoft/Yoga Buddhi

Thank you, Brandon. Please let us know about Ms. Wright as well as when you have a proposed date for Mr. Simon. We
hope to have these drafts back to you tomorrow.

Michelle Lowery
McDermott Will & Emery LLP | Tel: 310.551.9309

From: Brandon Kressin <brandon@kanterlawgroup.com>
Sent: Wednesday, March 31, 2021 8:25 PM
To: Lowery, Michelle <Mslowery@mwe.com>
Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: RE: Microsoft/Yoga Buddhi

[ External Email ]
Hi Michelle:

Unfortunately, Ms. Wright’s schedule is very tight, but we will check whether there is any way to accommodate
the week of the 19th through the 22nd.

Regarding the motions to compel, please find attached drafts from Microsoft and Yoga Buddhi.
                                                            1
                Case 4:20-cv-05640-YGR Document 436-1 Filed 04/12/21 Page 2 of 4


Please let me know if you have any questions and when we should expect to see Apple’s revised drafts.

Thanks,

Brandon


                  Brandon Kressin
                  202.455.4244
                  brandon@kanterlawgroup.com




From: Lowery, Michelle <Mslowery@mwe.com>
Sent: Wednesday, March 31, 2021 5:44 PM
To: Brandon Kressin <brandon@kanterlawgroup.com>
Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: RE: Microsoft/Yoga Buddhi

Brandon,

We understand that Ms. Wright was tentatively available on April 16. I am wondering if there is any possibility that she
also is available sometime the following week (except Friday).

Thanks very much,

Michelle

Michelle Lowery
McDermott Will & Emery LLP | Tel: 310.551.9309


From: Brandon Kressin <brandon@kanterlawgroup.com>
Sent: Monday, March 29, 2021 5:16 AM
To: Lowery, Michelle <Mslowery@mwe.com>
Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: Re: Microsoft/Yoga Buddhi

[ External Email ]
Michelle,

We are working on our drafts and will aim to send those drafts to you on Wednesday.

Thank you,

Brandon


From: Lowery, Michelle <Mslowery@mwe.com>
Sent: Friday, March 26, 2021 5:12:50 PM
To: Brandon Kressin <brandon@kanterlawgroup.com>
                                                            2
                Case 4:20-cv-05640-YGR Document 436-1 Filed 04/12/21 Page 3 of 4

Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: RE: Microsoft/Yoga Buddhi

Jonathan, Brandon and Catherine,

Attached please find draft letter briefs for Microsoft and Yoga Buddhi. Please let us know how much time you need to
respond. If possible, we think it makes sense to try to get these on file next week so that we can have a hearing the week
of April 5 and therefore try to keep your proposed deposition dates in tact. To that end, we have held April 16 for
Microsoft. Let us know if that is confirmed and whether you have identified a potential date for Yoga Buddhi.

We also had discussed whether a coordinated approach would work for the third parties. My understanding is that the
other third parties have agreed to continue discussions of documents to be produced, so may not be filing letter
briefs. We, of course, remain open to those same discussions if either of your clients are so inclined.

Thanks,

Michelle

Michelle Lowery
McDermott Will & Emery LLP | Tel: 310.551.9309


From: Brandon Kressin <brandon@kanterlawgroup.com>
Sent: Friday, March 19, 2021 10:30 AM
To: Lowery, Michelle <Mslowery@mwe.com>
Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: RE: Microsoft/Yoga Buddhi

[ External Email ]
Thank you, Michelle, we accept service. We will get back to you regarding that times that will work for the
witnesses. Also, we are available for a call at 2:30 EST on Tuesday.

Best,

Brandon


                  Brandon Kressin
                  202.455.4244
                  brandon@kanterlawgroup.com




From: Lowery, Michelle <Mslowery@mwe.com>
Sent: Friday, March 19, 2021 12:25 PM
To: Brandon Kressin <brandon@kanterlawgroup.com>
Cc: Catherine Larsen <catherine@kanterlawgroup.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Castle,
Nicole <NCastle@mwe.com>; Rodd, Elizabeth <Erodd@mwe.com>
Subject: Microsoft/Yoga Buddhi

Hi Brandon,


                                                             3
                      Case 4:20-cv-05640-YGR Document 436-1 Filed 04/12/21 Page 4 of 4
Please see attached deposition notices for Ms. Wright of Microsoft and Mr. Simon of Yoga Buddhi. Would you mind
confirming you can accept service? We have set the dates as approximate placeholders, but please let us know what works
for you and for the witnesses.

In addition, given that your clients are now providing witnesses for trial, we would like to set a time to meet and confer
about Microsoft’s and Yoga Buddhi’s subpoena responses in this case. Do you have availability:
     Monday, March 22 after 1030 am pacific/130 eastern
     Tuesday March 23 at 830-930 pacific/1130-1230 eastern
     Tuesday March 23 at 1030-1230 pacific/130-330 eastern

Thanks,

Michelle


Michelle Lowery
PARTNER
McDermott Will & Emery LLP 2049 Century Park E, Los Angeles, CA 90067
Tel +1 310 551 9309
Biography | Website | vCard | Twitter | LinkedIn | Blog


McDermott Ranks Among the Top 20 Antitrust and Competition Practices in the World
Global Competition Review 100 – Global Elite




*******************************************************************************************************************
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a
law firm and may be confidential or protected by privilege. If you are not the intended recipient, you are hereby notified
that any disclosure, copying, distribution or use of the information contained in or attached to this message is strictly
prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from your system.
Our Privacy Policy explains how we may use your personal information or data and any personal information or data
provided or made available to us. Thank you.
*******************************************************************************************************************

Please visit http://www.mwe.com/ for more information about our Firm.




                                                              4
